DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2020 was filed before the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Prior art of record
Re claim 21, Kim et al. (2017/0117411) teaches a semiconductor device (Figs. 1, 2A-C) comprising:										a substrate (100) including a first region (region with AP1, Fig. 2B) and a second region (region with AP2, Fig. 2B);									a first active pattern (AP1, left side of AP2, Fig. 2B) disposed on the first region of the substrate (100);											a second active pattern (AP1, right side of AP2, Fig. 2B) disposed on the first region of the substrate (100);									a third active pattern (AP2) disposed on the second region of the substrate (100);		a first device isolation (ST2) disposed on the substrate (100), and disposed between the first active pattern (AP1, left side of AP2) and the second active pattern (AP1, right side of AP2);										a second device isolation (ST2) disposed on the substrate (100), and disposed 
wherein the gate electrode (GE) includes a first portion (Fig. 2B) that is disposed between the first active pattern (AP1, left side of AP2, Fig. 2B) and the second active pattern (AP1, right side of AP2, Fig. 2B) and disposed on the first device isolation (ST2), and a second portion (Fig. 2B) that is disposed between the second active pattern (AP1, right side of AP2, Fig. 2B) and the third active pattern (AP2) and disposed on the second device isolation (ST2),										yet remains explicitly silent to wherein a lowermost part of the first portion of the gate electrode is disposed higher than a lowermost part of the second portion of the gate electrode, and	wherein a shortest distance between the first active pattern and the second active pattern is less than a shortest distance between the second active pattern and the third active pattern.
Re claim 29, Kim et al. (2017/0117411) teaches a semiconductor device (Figs. 1, 2A-C) comprising:										a substrate (100) including a first region (region with AP1, Fig. 2B) and a second region (region with AP2, Fig. 2B);									a first active pattern (AP1, left side of AP2, Fig. 2B) disposed on the first region of the substrate (100);										
wherein the gate electrode (GE) includes a first portion (Fig. 2B) that is disposed between the first active pattern (AP1, left side of AP2, Fig. 2B) and the second active pattern (AP1, right side of AP2, Fig. 2B) and disposed on the first device isolation (ST2), and a second portion (ST2) that is disposed between the second active pattern (AP1, right side of AP2, Fig. 2B) and the third active pattern (AP2) and disposed on the second device isolation (ST2),									yet remains explicitly silent to wherein a shortest distance between the first active pattern and the second active pattern is less than a shortest distance between the second active pattern and the third active pattern, wherein a bottom surface of the second portion of the gate electrode has a protruding part that protrudes downwardly Re claim 34, Kim et al. (2017/0117411) teaches a semiconductor device (Figs. 1, 2A-C) comprising:										a substrate (100) including a first region (region with AP1, Fig. 2B) and a second region (region with AP2, Fig. 2B);									a first active pattern (AP1, left side of AP2, Fig. 2B) disposed on the first region of the substrate (100);											a second active pattern (AP1, right side of AP2, Fig. 2B) disposed on the first region of the substrate (100);									a third active pattern (left AP2, Fig. 2B) disposed on the second region of the substrate (100);											a fourth active pattern (right AP2, Fig. 2B) disposed on the second region of the substrate (100);											a first device isolation (ST2) disposed on the substrate (100), and disposed between the first active pattern (AP1, left side of AP2, Fig. 2B) and the second active pattern (AP1, right side of AP2, Fig. 2B);								a second device isolation (ST2) disposed on the substrate (100), and disposed between the second active pattern (AP1, right side of AP2, Fig. 2B) and the third active pattern (AP1, left AP2, Fig. 2B);									a third device isolation (ST2) disposed on the substrate (100), and disposed between the third active pattern (left AP2, Fig. 2B) the fourth active pattern (right AP2, Fig. 2B); and											
wherein the gate electrode (GE) includes a first portion (Fig. 2B) that is disposed between the first active pattern (AP1, left side of AP2, Fig. 2B) and the second active pattern (AP1, right side of AP2, Fig. 2B) and disposed on the first device isolation (ST2), a second portion (Fig. 2B) that is disposed between the second active pattern (AP1, right side of AP2, Fig. 2B) and the third active pattern (left AP2, Fig. 2B) and disposed on the second device isolation (ST2), and a third portion (Fig. 2B) that is disposed between the third active pattern (left AP2, Fig. 2B) and the fourth active pattern (right AP2, Fig. 2B) and disposed on the third device isolation (ST2),
yet remains explicitly silent to wherein a lowermost part of the first portion of the gate electrode is disposed higher than a lowermost part of the second portion of the gate electrode, and disposed higher than a lowermost part of the third portion of the gate electrode, and wherein a lowermost portion of the first device isolation is disposed higher than a lowermost portion of the second device isolation, and disposed higher than a lowermost portion of the third device isolation.
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not anticipate or make obvious the device of claim 21, including each of the 
The prior art of record does not anticipate or make obvious the device of claim 29, including each of the limitations and specifically wherein a shortest distance between the first active pattern and the second active pattern is less than a shortest distance between the second active pattern and the third active pattern, wherein a bottom surface of the second portion of the gate electrode has a protruding part that protrudes downwardly toward the substrate, and wherein a bottom surface of the second device isolation has a protruding portion that protrudes downwardly toward the substrate, for the same reasons as mentioned for claim 29 in the prior art of record above.												The prior art of record does not anticipate or make obvious the device of claim 34, including each of the limitations and specifically wherein a lowermost part of the first portion of the gate electrode is disposed higher than a lowermost part of the second portion of the gate electrode, and disposed higher than a lowermost part of the third portion of the gate electrode, and	wherein a lowermost portion of the first device isolation is disposed higher than a lowermost portion of the second device isolation, and disposed higher than a lowermost portion of the third device isolation, for the same reasons as mentioned for claim 34 in the prior art of record above.			
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Song et al. (2017/0062403), Figs. 1-9B; Park et al. (2016/0268414), Figs. 1-20; Park et al. (2016/0086947), Figs. 1-15; Choi et al. (2015/0132909), Figs. 1-27B; Azmat et al. (2015/0102413), Figs. 1-15; Cho et al. (2006/0186485), Figs. 1-10B.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.						If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        

/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        1/3/22